Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered.
Claims 1-9 are pending.  Claims 7-9 are new.  No claims have been amended.  Claims 1-9 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the amount of water is at least 60% by weight.  There is not support for this limitation in the originally filed claims and specification.  The Specification in paragraph 0022 provides support for the range of 5-70% by weight, but not the range of at least 60% (i.e. 60-100%). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The amounts recited in Claim 9 appear to contradict each other.  Claim 9 recites the total amount of (c) is 90% or less (i.e. 0-90%), and water is at least 60% by weight, leaving at most 30% by weight for the moisturizers, however the range recited for the moisturizers is 5-70% by weight. Therefore, it is unclear what amounts are permitted in the claim.  For the purpose of examination the range of moisturizers will be understood to be 5-30% by weight. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the total amount of (c) is 90% or less (i.e. 0-90%), however, claim 1 recites at least 60% by weight (i.e. 60-100%). The range of claim 9 broadens the range of claim 1.  It is suggested to amend Claim 9 to recite a specific range, such as 60-90% by weight, such that all ranges recited in the claim are compatible.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2013/0272995).
Regarding Claims 1 and 3-6, Hagiwara et al. teach a foundation in stick form (e.g. Example 4) comprising
(a) 4.0 % of a crosslinked polyglycerin-modified silicone, sold as KSG-710 from Shin-Etsu;
(b) 5.5 % of seresin (ceresin) wax; 
(c) 47.5 % water and 5% butylene glycol (polyhydric alcohol); 
(e) 1.5 % of alkyl-modified branched polyglycerin-modified silicone, sold as KF-6105 from Shin-Etsu; 
(f) 1.5 % of spherical silicone resin powder, sold as KMP-590 from Shin-Etsu. 
All of which are recited in the instant Specification Examples as meeting the definitions of (a), (b), (c), (e), and (f).  
More broadly, Hagiwara teaches 1-99% water and 0.1-98% compound which includes an alcoholic hydroxyl group in its molecular structure, including lower alcohols and polyhydric alcohols (e.g. paragraphs 0057 and 0059), which overlaps with the claimed range of aqueous component (c). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 
While there is not a single example comprising each of the claimed concentrations of components, the amounts and ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. 		
Regarding Claim 2, Hagiwara et al. teach the inclusion of 0.1-30 wt% of one or more crosslinked organopolysiloxanes, including that sold as KSG-41 from Shin-Etsu (e.g. paragraphs 0075-0078), which is recited in the Specification as meeting the definition of (d). While there is not a single example comprising each of the claimed components, the ingredient (d) is included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Hagiwara teaches “one or more” therefore it would have been obvious to have selected both (a) KSG-710 and (d) KSG-41. In addition, Hagiwara teaches a range of 0.1-30 wt% which overlaps with the claimed range of 0.1-4%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).
Regarding Claims 7-9, Hagiwara teaches 1-99% water and 0.1-98% compound which includes an alcoholic hydroxyl group in its molecular structure, including lower alcohols and polyhydric alcohols (e.g. paragraphs 0057 and 0059). Hagiwara further teaches the inclusion of a 

Response to Arguments and Declaration
Applicant's arguments filed 5/12/21 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that Hagiwara does not teach at least 60% by weight of an aqueous component.  This is not found persuasive.  While Example 4, comprises 52.5% of an aqueous component, more broadly, Hagiwara teaches 1-99% water and 0.1-98% compound which includes an alcoholic hydroxyl group in its molecular structure, including lower alcohols and polyhydric alcohols (e.g. paragraphs 0057 and 0059), which overlaps with the claimed range of aqueous component (c).  Disclosed examples and preferred embodiments do not constitute a 
Applicant further argues on page 4, and in the Declaration of Masayuki Konishi, that the invention features surprising and unexpected effects due to the content of component (c).  Applicant point to Examples which comprise 52.5% (Comparison) and 60% of component (c) (Additional Example) respectively.  Applicant argues that the Example with 52.5% (c) “is inferior in moisturizing effect as compared with the Additional Example”. This is not found persuasive.  The difference in moisturizing effect between the two compositions does not appear surprising.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Comparison example also has increased dimethylpolysiloxane and ceresin, and it is unclear what affect these changes provide versus the change in water.  In addition, the compositions tested are not commensurate in scope with the claimed invention.  The claims are much broader than the compositions tested. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence 
Applicant further argues on page 5 that the invention features surprising and unexpected effects due to the content of component (c).  Applicant point to Examples which comprise 50% (Example 5) and 69% of component (c) (Example 3) respectively.  Applicant argues that the Example with 50% (c) (Example 5) “is inferior in moisturizing effect as compared with the Example 3”. This is not found persuasive.  This argument is contrary to the instant Specification which recites, “As seen from Table 3, the stick-shaped cosmetic compositions of Examples 1 to 6 avoid breakage of stick, and are good in feeling on use (unsticky feel), moisturizing effect (freshness), emollient effect (retention of moisturizing effect), spread (extension), and storage stability”.  The difference in moisturizing effect between the two compositions does not appear surprising.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, the compositions tested are not commensurate in scope with the claimed invention.  The claims are much broader than the compositions tested. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619